 

Exhibit 10.1

SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT (the “Agreement”) is as entered into as of this July 14,
2010 (“Effective Date”) between Questcor Pharmaceuticals, Inc., a corporation
organized under the laws of the State of California and having a place of
business at 3260 Whipple Road, Union City, California 94587 U.S.A. (“Questcor”)
and BioVectra Inc., a corporation organized under the laws of Prince Edward
Island and having a place of business at 11 Aviation Avenue, Charlottetown,
Prince Edward Island, C1E 0A1 Canada (“BioVectra”) (each individually a “Party”
and collectively the “Parties”).

WITNESSETH:

WHEREAS, Questcor wishes to purchase from BioVectra and BioVectra desires to
sell to Questcor the Product (as hereinafter defined); and

WHEREAS, BioVectra represents that it has the technical and scientific
experience and expertise necessary to perform manufacturing, packaging,
analytical testing and/or quality assurance services for the manufacturing and
bulk packaging of such Product, and to handle materials associated with
manufacture of such Product in a safe and environmentally sound manner; and

WHEREAS, Questcor desires BioVectra to perform such services as set forth herein
and manufacture such Product for Questcor, and BioVectra desires to perform such
services and manufacture such Product for supply to Questcor or its designee,
all on the terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the Parties agree as follows:

 

1. DEFINITIONS

The following terms, whether used in the singular or plural, shall have the
meanings assigned to them below for purposes of this Agreement:

 

  1.1 “Act” shall mean the United States Federal Food, Drug and Cosmetics Act,
as amended, and the regulations promulgated under such Act.

 

  1.2 “Affiliate” shall mean any corporation or non-corporate entity that
controls, is controlled by, or is under common control with a Party. For
purposes of this Section 1.2, “control,” whether used as a noun or a verb, means
the possession, directly or indirectly, of the power to affirmatively direct, or
affirmatively cause the direction of, the management and policies of an entity,
whether through the ownership of voting securities, by contract, or otherwise.

 

  1.3 “Agreement” shall mean this Supply Agreement and any Schedules appended
hereto, as may be amended from time to time.

 

  1.4 “API” shall mean Active Pharmaceutical Ingredient.

 

  1.5 “Certificate of Compliance” shall mean a document indicating that each
batch of Product was manufactured in compliance with cGMP, and that all
Deviations were evaluated for impact on Product.

 

 

[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

  1.6 “COA” shall mean Certificate of Analysis.

 

  1.7 “Confidential Information” shall mean all proprietary information, data
and know-how of each Party, whether disclosed orally or visually or in written,
graphic, electronic or other tangible form, which is disclosed by a Party or any
of its Affiliates (the “Disclosing Party”) to the other Party or any of its
Affiliates (the “Receiving Party”) or which the Receiving Party obtains in the
course of its performance pursuant to this Agreement, and which: (a) if in
written, graphic, electronic or other tangible form, is labeled as confidential
or proprietary; (b) if disclosed orally or visually, is identified as
confidential or proprietary at the time of disclosure and is confirmed to be
confidential or proprietary by the Disclosing Party in writing to the Receiving
Party within thirty (30) calendar days of such disclosure; or (c) should
reasonably be considered to be confidential or proprietary. With respect to
Questcor, “Confidential Information” shall be deemed to also include (i) the
Specifications; (ii) the Questcor Technology; and (iii) all business, financial
and technical data of Questcor including, but not limited to information
regarding Questcor’s plans, plants, processes, products, costs, equipment,
operations, marketing plans, forecasts, customers or suppliers. With respect to
BioVectra, “Confidential Information” shall be deemed to also include (i) its
manufacturing processes and practices; (ii) the BioVectra technology; and
(iii) all business, financial and technical data of BioVectra including, but not
limited to information regarding BioVectra’s plans, plants, processes, products,
costs, equipment, operations, marketing plans, forecasts, customers or
suppliers.

 

  1.8 “Delivery Point” shall mean the Questcor ship-to location specified in the
applicable Purchase Order for shipment of the ordered Product.

 

  1.9 “FDA” shall mean the United States Food and Drug Administration or any
successor entity thereof having or performing substantially the same function.

 

  1.10 “Firm Order” shall mean a binding commitment in writing made by Questcor
to purchase Product in accordance with Section 5.

 

  1.11 “cGMP” shall mean all laws, guidelines and regulations applicable to the
manufacture of Product including the current Good Manufacturing Practices as
specified in the United States Code of Federal Regulations, as the same may be
amended or re-enacted from time to time, and international guidelines and
regulations such as ICH Q7A.

 

  1.12 “Non-Process Related Impurities” shall mean any substance that would not
be present as a result of the process used to manufacture Product in compliance
with cGMP.

 

  1.13 “Product” shall mean the chemical substances or the formulation(s)
thereof listed in Schedule 1, attached hereto.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 2 of 42      



--------------------------------------------------------------------------------

 

  1.14 “Product Recall” shall mean any recall, withdrawal, field correction or
other action to recover possession of quantities of the Product shipped or sold
to Third Parties resulting in the event that (i) any government authority or
other regulatory agency issues a request, directive or order that any Product or
drug products derived from Product be recalled, (ii) a court of competent
jurisdiction orders such a recall, (iii) Questcor reasonably determines after
consultation with BioVectra that any Products should be recalled because they do
not conform to the Specifications or other requirements of this Agreement at the
time of shipment by BioVectra or (iv) Questcor reasonably determines that any
Products should be recalled for any reason.

 

  1.15 “Purchase Order” shall mean a written order for the purchase of Product
duly executed by Questcor and transferred to BioVectra via mail, facsimile or
electronically, and setting forth the quantity of Product ordered, the required
delivery date, the Delivery Point, the price for the Product, the Purchase Order
number, the name of the requester, and any special terms and conditions relevant
to the particular Purchase Order (special terms and conditions are those that
are not preprinted).

 

  1.16 “Quality Assurance” shall mean the total organized arrangements made with
the object of ensuring that Product is of the quality required for its intended
use and that quality systems are maintained so that all of the provisions set
forth in Section 7.1.1 and in Section 9 of this Agreement are met.

 

  1.17 “Quarter” shall mean the period of three consecutive calendar months
ending 31 March, 30 June, 30 September and 31 December.

 

  1.18 “Change” or “Deviation” shall mean any planned or unplanned deviation,
variance or change.

 

  1.19 “Specifications” shall mean the specifications and quality assurance and
other testing for the Product which will be attached hereto as Schedule 2, and
made a part hereof, as determined in accordance with the analytical methodology
set forth therein, as such Specifications may be amended from time to time in
writing by mutual agreement of the Parties.

 

  1.20 “Third Party” shall mean any party other than Questcor, BioVectra and
their respective Affiliates and agents.

 

  1.21 “Section” shall mean a Section of this Agreement.

 

  1.22 “NDA” means a New Drug Application as defined in and contemplated by the
Act.

 

  1.23 “DMF” means the Drug Master File pertaining to the manufacture of the
Product.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 3 of 42      



--------------------------------------------------------------------------------

 

2. SUPPLY OF PRODUCT

 

  2.1 Supply and Purchase. BioVectra agrees to manufacture for and supply to
Questcor or its designee on an exclusive basis such quantities of Product as
Questcor may order from BioVectra, and Questcor agrees to purchase such
quantities of Product from BioVectra, in accordance with the terms and
conditions of this Agreement. Questcor shall be obligated to purchase a minimum
of [***] kilograms of Product under this Agreement, however, Questcor shall not
purchase in excess of [***] of Product in any given year.

 

  2.2 Equipment. Questcor will provide to BioVectra at no cost to BioVectra the
equipment required to manufacture Product in accordance with the manufacturing
process specified by Questcor, which equipment (and the location thereof) are
listed on Schedule 5 attached hereto (the “Questcor Equipment”). BioVectra
solely will be responsible for the costs of installation of the Questcor
Equipment and providing adequate facilities to house the Questcor Equipment.
BioVectra will receive written authorization from Questcor prior to contracting
to purchase additional equipment as may be required to produce Product for
Questcor hereunder.

 

  2.3 Applicability and Hierarchy of Terms. The terms and conditions of this
Agreement shall apply to any Purchase Order issued by Questcor to BioVectra
during the term of this Agreement for the Product that is the subject of this
Agreement, whether or not this Agreement or its terms and conditions are
expressly referenced in the Purchase Order. In the event of a conflict between
the pre-printed terms provided in any Purchase Order and the terms of this
Agreement, the terms of this Agreement shall prevail.

 

  2.4 Maintenance of Equipment. BioVectra shall be responsible for maintaining
Questcor Equipment (and any other BioVectra equipment required to manufacture
Product) in good working order. Maintenance required of BioVectra includes, but
is not limited to, preventative maintenance, calibration and repairs.

 

  2.5 Use of Questcor Equipment. The Questcor Equipment is to be only used to
manufacture the Product for Questcor hereunder.

 

3. TERM AND TERMINATION

 

  3.1 Term. This Agreement shall commence on the Effective Date and shall
continue until written notice of no less than twelve (12) months is given by
either Questcor or BioVectra to the other (the “Term”). BioVectra will continue
to provide manufacturing services and related testing, if notice of termination
is given by Questcor or BioVectra, until Questcor transfers the manufacturing to
an alternate site and manufacturing at the alternate site is approved by the FDA
or until four (4) years from the date of the notice of termination, whichever is
shorter.

 

 

[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 4 of 42      



--------------------------------------------------------------------------------

 

  3.2 Termination for Cause. Without prejudice to any other available legal or
equitable rights or remedies, the Parties may terminate this Agreement
immediately upon written notice to the other Party as follows:

 

  3.2.1 Material Breach. Either Party may terminate this Agreement in the event
of a material breach by the other Party of any material terms or conditions
(including, but not limited to, the non-Specification conformance of the
Product) of the Agreement (“Default”), through no fault of the non-Defaulting
Party, which remains uncured ninety (90) calendar days after the non-Defaulting
Party provides written notice of such Default to the Defaulting Party; provided
however, that in the event that the Defaulting Party reasonably believes that
the Default is incapable of being cured within such ninety (90) day period, then
the Defaulting party shall provide written notice to the non-Defaulting Party
within seven (7) calendar days from the date of the notice of such Default,
specifying that such Default is not capable of being cured within such period
and the actions the Defaulting Party is taking to diligently cure such Default,
and the non-Defaulting Party may, in its sole discretion, agree in writing to
extend the time period for curing such Default for up to an additional thirty
(30) calendar days or such time as is reasonably necessary to cure such Default.

 

  3.2.2 Insolvency; Bankruptcy. Either Party may terminate immediately this
Agreement in the event that the other Party (a) becomes insolvent; (b) makes an
assignment for the benefit of creditors; (c) files or has filed against it a
petition in bankruptcy; (d) has a receiver appointed for its assets; or (e) is
dissolved or liquidated.

 

  3.2.3 Continued Manufacture. Termination under this Section 3.3 shall not
cause Product to be unavailable to persons who are in need thereof. In the event
this Section 3.3 becomes applicable, the Parties agree to collaborate in good
faith to develop a new source of manufacture thereof so as to keep Product
available in the marketplace for the benefit of the users thereof. Questcor
agrees to diligently locate and qualify a new manufacturer of the Product and
BioVectra agrees that it will not discontinue manufacture of the Product until
such new manufacturer is qualified; provided, however, that if BioVectra’s
inability to manufacture Specification–conforming Product is the basis for
termination under Section 3.3.1 above, then Questcor shall not obligate
BioVectra to manufacture further non-conforming Product, but BioVectra agrees
that it will, to the best of its ability, correct any deficiencies at its own
expense and manufacture Specification-conforming Product hereunder after any
such notice of termination is received until such new manufacturer is qualified.

 

  3.2.4

Transfer of Materials and Equipment. If this Agreement is terminated under this
Section 3.3, BioVectra shall promptly transfer to Questcor or Questcor’s

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 5 of 42      



--------------------------------------------------------------------------------

 

designee, at Questcor’s written request and expense, all raw materials purchased
by Questcor and supplied to BioVectra and all Questcor Equipment.

 

  3.4 Return of Unused Maintenance Fees. Within Thirty (30) days of the
effective date of any termination or expiration of the Agreement, Questcor will
pay all amounts owing to BioVectra for delivered Products in accordance with
Section 4 of the Agreement or BioVectra will return Questcor any amount paid to
BioVectra as a Minimum Annual Production Maintenance Fee that is not owed
against such Products.

 

4. PRICE AND PAYMENT

 

  4.1 Price of Product. The price for Product provided hereunder shall be as set
forth in Schedule 3 to this Agreement. Such prices shall be firm through the
entire Term and through any subsequent contract extensions.

 

  4.2 Price Adjustments. The price for Product may only be adjusted as provided
in Schedule 3 hereto.

 

  4.3 Billing and Payment. BioVectra will submit invoices to Questcor at the
address designated in the applicable Purchase Order. Invoices shall include the
following information, where applicable: the description and quantity of Product
delivered; the date of shipment of Product; the price for the Product; any
applicable taxes, transportation charges or other charges provided for in the
applicable Purchase Order; and the applicable Purchase Order number. Questcor
shall pay all invoices to BioVectra in U.S. dollars within thirty (30) days from
when the Product is delivered to or on behalf of Questcor at the Delivery Point,
provided that: i) Questcor has received from BioVectra complete and accurate
certificates of analysis and any other Process records required to be provided
to Questcor pursuant to the provisions of Section 9 for such lot; ii) Questcor
or its designee has actually received the applicable lots of Product; and
iii) the lot (or partial lot) is not rejected by Questcor or its designee. In
the event that any shipment does not contain the entire invoiced quantity of
Product, Questcor shall only be obligated to pay for the quantity of Product
actually received by or on behalf of Questcor. Full or partial payment by
Questcor shall not result in a waiver of any of its rights under applicable law
or this Agreement.

 

  4.4 Documentation Delays. For each day that such complete and accurate
required documentation is delayed, the due and payable date of the related
invoice will be delayed by one (1) business day. Questcor will notify BioVectra
if payment is to be delayed due to incomplete or inaccurate documentation
stating in sufficient detail the reasons therefor. Questcor shall not be
obligated to make payment for a lot of Product if Product is rejected. If a lot
of rejected Product is subsequently approved by Questcor, Questcor shall pay
BioVectra for such lot within thirty (30) calendar days following such approval
date.

 

  4.5

Disputed Amounts. If Questcor disputes in good faith all or any portion of any

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 6 of 42      



--------------------------------------------------------------------------------

 

invoice submitted by BioVectra, Questcor shall be required to pay that portion
of the invoiced amount that is not in dispute. In such event, Questcor shall
notify BioVectra in writing of the amount and nature of the dispute within
thirty (30) calendar days after receipt of the applicable invoice, and the
Parties shall promptly attempt in good faith to amicably resolve such dispute.
Once the matter is resolved, Questcor shall promptly pay any amount as may be
due BioVectra.

 

  4.6 Taxes. The Prices stated in this Agreement or a Purchase Order include all
taxes except such sales and use taxes that BioVectra is required by law to
collect from Questcor. Such taxes, if any, will be separately stated in
BioVectra’s invoice and will be paid by Questcor to BioVectra unless an
exemption is available. BioVectra shall be responsible for the timely payment of
all such taxes to the applicable taxing authority, and BioVectra shall pay
(without reimbursement by Questcor), and shall hold Questcor harmless against,
any penalties, interest or additional taxes that may be levied or assessed as a
result of the failure or delay of BioVectra to pay any taxes. Questcor shall be
responsible for any duties that result from BioVectra shipping Product to any
Questcor designated Delivery Point.

 

5. FORECASTS AND FIRM ORDERS

 

  5.1 Forecasts. Questcor shall provide to BioVectra quarterly forecasts of its
estimated requirements for Product (“Forecast”). Questcor shall provide such
Forecasts to BioVectra at least sixty (60) calendar days before the beginning of
each calendar Quarter during the Term of this Agreement (beginning with the
first Quarter in which Questcor intends to purchase Product hereunder), and such
Forecasts shall provide an estimate of Questcor’s requirements for Product for
such Quarter and for the next succeeding three (3) Quarters. Such Forecasts
shall be estimates for planning purposes only and shall not constitute
commitments by Questcor to purchase Product. Questcor shall only be obligated to
purchase such quantities of Product as may be ordered by Questcor pursuant to a
Purchase Order issued by Questcor to BioVectra, as provided in Section 5.2
below.

 

  5.2 Firm Orders. BioVectra will provide Product to Questcor pursuant to orders
placed by Questcor in the form of individual Purchase Orders issued by Questcor
to BioVectra. At least forty-five (45) calendar days prior to the beginning of
each Quarter during the Term of this Agreement, beginning with the first Quarter
in which Questcor intends to purchase Product under this Agreement, Questcor
shall issue a Purchase Order for its requirements of Product for such Quarter.
Questcor shall ensure that BioVectra has sufficient raw materials therefor in
accordance with Section 9.2.1 below.

 

6. DELIVERY; ACCEPTANCE; TITLE; RISK OF LOSS

 

  6.1

Delivery of Product. BioVectra will deliver Product to Questcor FOB,
Charlottetown, per UCC § 2-319(1)(a), at the Delivery Point by the date(s)
specified in the applicable Purchase Order (the “Delivery Date”). BioVectra may
not deliver

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 7 of 42      



--------------------------------------------------------------------------------

 

Product more than seven (7) calendar days prior to such Delivery Date without
the prior written consent of Questcor. Questcor shall not be obligated to accept
any untimely, incomplete shipments less than sixty five percent (65%) of the
Purchase Order amount or excessive shipments greater than one hundred thirty
five percent (135%) of the Purchase Order amount, and such shipments, in whole
or in part, may, at Questcor’s option, be returned to BioVectra or held for
disposition at BioVectra’s expense and risk.

 

  6.2 Timely Delivery. In the event that BioVectra fails to deliver fully
conforming Product by the Delivery Date, Questcor, at its option and in addition
to any of its other rights or remedies, may: (a) require BioVectra to expedite
delivery of Product at BioVectra’s own expense; (b) extend the required Delivery
Date; or (c) cancel the applicable Purchase Order.

 

  6.3 Transportation. BioVectra will be responsible for routing of all freight,
unless Questcor specifies otherwise in writing for a particular Purchase Order.
Questcor shall be responsible for all transportation charges on Product shipped
from BioVectra to Questcor or its designee, subject to Section 6.2(a) above.
BioVectra shall bear the cost of transportation for Product shipped to Questcor
or its designee to replace non-conforming or defective Product, and BioVectra
shall bear the cost of transportation for Product returned to BioVectra by
Questcor due to any defect or non-conformance, whether for the convenience of
BioVectra or pursuant to a demand by Questcor as provided herein.

 

  6.4 Title and Risk of Loss. Title to and risk of loss of or damage to the
Product sold hereunder shall pass to Questcor upon loading of the Product at
BioVectra, Charlottetown. Questcor shall assume the risk of loss of or damage to
the Product after such loading of the Product at BioVectra, except to the extent
that such loss or damage results from the negligence or willful misconduct of
BioVectra or its representatives, for which BioVectra shall retain the risk of
loss of or damage to Product.

 

  6.5 Acceptance; Rejection. All Product delivered by BioVectra to Questcor or
its designee shall be subject to inspection by or on behalf of Questcor and
Final Release (as defined in Section 9 below) by Questcor’s Quality Assurance
representative. Questcor may, on written notice to BioVectra within sixty
(60) calendar days from receipt of delivery, reject any Product that does not
fully conform to the Specifications or requirements of this Agreement and the
applicable Purchase Order, and Questcor may return any shipment or any portion
of any shipment that does not fully conform. Payment for Product by Questcor
shall not constitute acceptance thereof. Questcor may revoke its acceptance of
any Product in the event that any non-conformance of the Specifications is
discovered after acceptance by Questcor.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 8 of 42      



--------------------------------------------------------------------------------

 

7. REPRESENTATIONS AND WARRANTIES

 

  7.1 Warranties by BioVectra. BioVectra represents and warrants to Questcor
that:

 

  7.1.1 Product. All Product provided to Questcor by BioVectra pursuant to this
Agreement:

 

  (a) Will conform in all respects with the Specifications for such Product in
effect at the time title to such Product passes from BioVectra to Questcor
pursuant to this Agreement;

 

  (b) Will not be adulterated or misbranded within the meaning of the Act or any
similar law of any other jurisdiction; will be free from Non-Process Related
Impurities; and will be free of any defects;

 

  (c) Will not have been manufactured with Deviation(s) unless approved in
writing by Questcor prior to release by BioVectra and subsequent delivery of the
Product to Questcor or its designee;

 

  (d) Will conform to and will be manufactured, packaged, labeled, stored and
shipped in conformity with FDA regulations, cGMP requirements, the
Specifications, the NDA pertaining to the Product, and all applicable national,
federal, state, provincial, and local laws, orders, rules and regulations, and

 

  (e) Will be manufactured, packaged and stored in facilities that are approved
by the applicable regulatory authorities for the manufacture of Product at the
time of such manufacture, packaging and storage, to the extent such approval is
required by law or regulation.

 

  7.1.2 Title. BioVectra has good title to all Product provided to Questcor
pursuant to this Agreement and passes such title to Questcor free and clear of
any security interests, liens, or other encumbrances.

 

  7.1.3 Debarment. BioVectra represents and warrants that it is not debarred
under subsections 306(a) or (b) of the Act and that it has not and will not use
in any capacity the services of any person or entity debarred under such law
with respect to its performance of this Agreement. BioVectra will immediately
notify Questcor in the event that it or any such person or entity is debarred
during the term of this Agreement.

 

  7.1.4 No Conflict. The execution, delivery and performance of this Agreement
by BioVectra does not conflict with any agreement, instrument or understanding,
oral or written, to which it is a party or by which it may be bound, and does
not violate any law or regulation of any court, governmental body or
administrative or other agency having authority over it; BioVectra is not
currently a party to, and during the term of this Agreement will not enter into,
any agreements, oral or written, that are inconsistent with its obligations
under this Agreement.

 

  7.1.5

Authority. BioVectra is validly existing and in good standing under the laws of
the province of its incorporation and has the corporate power and authority

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 9 of 42      



--------------------------------------------------------------------------------

 

to enter into this Agreement. This Agreement has been duly executed and
delivered by BioVectra and constitutes the valid and binding obligation of
BioVectra, enforceable against it in accordance with its terms except as
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium and other laws relating to or affecting creditors’
rights generally and by general equitable principles. The execution, delivery,
and performance of this Agreement have been duly authorized by all necessary
action on the part of BioVectra, its officers and directors.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 10 of 42      



--------------------------------------------------------------------------------

 

  7.2 Breach of Warranty by BioVectra. In the event that any Product does not
meet any of BioVectra’s warranties as provided in Section 7.1, in addition to
any other rights or remedies available to Questcor, BioVectra shall, at
Questcor’s option, either use its best efforts to replace the non-conforming
Product as soon as practicable or promptly refund the payments by Questcor for
such non-conforming Product.

 

  7.3 Independent Laboratory Testing. If Questcor and BioVectra are unable to
agree as to whether any Product conforms to the Specifications for such Product,
the Parties shall cooperate to have the Product in dispute analyzed by an
independent testing laboratory of recognized repute selected by BioVectra and
approved by Questcor, which approval shall not be unreasonably withheld,
conditioned or delayed. The results of such laboratory testing shall be final
and binding on the Parties on the issue of conformance of the Product to the
Specifications. If the Product is determined to so conform, then Questcor shall
bear the cost of the independent laboratory testing and pay for the Product in
accordance with this Agreement. If the Product is determined not to conform,
then BioVectra shall bear the cost of the independent laboratory testing, and
BioVectra shall, at Questcor’s sole discretion, within thirty (30) calendar days
of the date of such determination, either replace the rejected Product at no
cost to Questcor or promptly refund to Questcor the price paid for such Product.

 

  7.4 Warranties by Questcor. Questcor represents and warrants to BioVectra
that:

 

  7.4.1 No Conflict. The execution, delivery and performance of this Agreement
by Questcor does not conflict with any agreement, instrument or understanding,
oral or written, to which it is a party or by which it may be bound, and does
not violate any law or regulation of any court, governmental body or
administrative or other agency having authority over it; Questcor is not
currently a party to, and during the term of this Agreement will not enter into,
any agreements, oral or written, that are inconsistent with its obligations
under this Agreement.

 

  7.4.2 Authority. Questcor is validly existing and in good standing under the
laws of the state of its incorporation and has the corporate power and authority
to enter into this Agreement. This Agreement has been duly executed and
delivered by Questcor and constitutes the valid and binding obligation of
Questcor, enforceable against it in accordance with its terms except as
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium and other laws relating to or affecting creditors’
rights generally and by general equitable principles. The execution, delivery
and performance of this Agreement have been duly authorized by all necessary
action on the part of Questcor, its officers and directors.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 11 of 42      



--------------------------------------------------------------------------------

 

8. PRODUCT RECALLS

 

  8.1 Cooperation. In the event of any Product Recall, the Parties shall take
all appropriate corrective actions and shall cooperate in the investigations and
all necessary activities surrounding the Product Recall.

 

  8.2 Consultation. In the event that BioVectra or Questcor determines that
Product should be recalled, the Parties shall consult with each other prior to
taking any corrective actions. Given that in the marketplace the Product is or
will be associated with Questcor, in no event shall BioVectra institute a
Product Recall without the prior written approval of an officer of Questcor.

 

  8.3 Product Recall Caused by BioVectra. To the extent that any Product Recall
results from any cause or event arising from the manufacturing, packaging,
labeling, testing, storage, or handling of the recalled Product by BioVectra, by
any breach of BioVectra’s warranties, by any materials or facilities provided by
BioVectra, or otherwise by the acts or omissions of BioVectra or its agents,
BioVectra shall be responsible for all expenses of such Product Recall.

 

  8.4 Product Recall Caused by Questcor. To the extent that any Product Recall
results from any cause or event arising from the Specifications, the raw
materials supplied by or on behalf of Questcor, marketing, distribution,
shipment, handling (after title passes to Questcor) or sale of the recalled
Product by Questcor or its Affiliates or designee at the Delivery Point, or the
negligence of Questcor or its Affiliates or designee at the Delivery Point,
Questcor shall be responsible for all expenses of such Product Recall,
including, without limitation, reasonable and necessary expenses incurred by
BioVectra after written notification to Questcor and written approval by
Questcor therefor.

 

  8.5 Expenses of Product Recall. In the event that a Product Recall is caused
by BioVectra, BioVectra shall be liable to reimburse Questcor for all expenses
of such Product Recall, including, without limitation, the following: (i) all
amounts paid by Questcor to BioVectra for the Product subject to the Product
Recall, (ii) all reasonable costs and expenses incurred and not recovered by
Questcor directly resulting from such Product Recall (including, without
limitation, shipping charges, hours spent coordinating the Product Recall,
expenses of notification and destruction or return of the recalled Product, all
costs associated with the distribution of replacement Product, and all other
costs incurred in connection with such Product Recall). The foregoing remedies
shall be in addition to such other rights and remedies as Questcor may have
under this Agreement and applicable law.

 

  8.6

Disputes Regarding Cause of Product Recall. If the Parties are unable to agree
as to which Party’s acts or omissions gave rise to a Product Recall, such
dispute shall be referred for decision to a mutually agreed upon independent
expert of recognized repute (acting as an expert and not as an arbitrator, and
who may be an attorney knowledgeable in FDA/pharmaceutical product recall law)
selected by Questcor and

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 12 of 42      



--------------------------------------------------------------------------------

 

approved by BioVectra, which approval shall not be unreasonably withheld,
conditioned or delayed. The results of such independent expert shall be final
and binding on the Parties on the issue of which Party’s acts or omissions gave
rise to the Product Recall. The costs of such independent expert shall be borne
by the Party determined to be responsible for the Product Recall.

 

  8.7 Notification Regarding Product Recall. Subject to Section 8.2 above, in
the event that any Product Recall is required because Product violates
applicable laws, regulations, agreed upon Specifications, the NDA pertaining to
the Product, or is deemed unacceptable for some other reason, whether or not
such action is requested by any governmental agency, the initiating Party shall
notify the Quality Assurance Representative of the other Party as soon as
possible, but not later than the end of the next business day following the
decision to implement such action.

 

9. QUALITY ASSURANCE

 

  9.1 Change Control. BioVectra will utilize a documented system of procedures
for the control of changes to raw materials, packaging materials, suppliers,
equipment, manufacturing methods, Product, intermediates and raw materials
specifications, sampling, test methods, and release requirements, consistent
with cGMPs, all applicable laws, rules and regulations, including the NDA
pertaining to the Product, and industry standards. BioVectra shall not implement
any Change without the express prior written approval of Questcor. BioVectra
will submit any proposed Change to Questcor in writing for its review, using the
Deviation/Change Form attached hereto as Schedule 4. The Parties will provide
written responses to requests from the other pursuant to this Section 9.1 as
soon as commercially possible but in no event more than twenty (20) business
days from receipt of the request from the other Party hereto. All updates to
BioVectra’s DMF (and any other of BioVectra’s regulatory documents) related to
the Product (or manufacture of the Product) are the responsibility of BioVectra.
Updates to regulatory applications such as the NDA pertaining to the Product are
the responsibility of Questcor

 

  9.2 Raw Materials.

 

  9.2.1 Procurement of Raw Materials. BioVectra will utilize a documented system
of procedures to evaluate, qualify and approve raw materials and suppliers.

BioVectra is responsible for procuring suitable raw materials [***] from the
approved and qualified sources.

 

 

[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 13 of 42      



--------------------------------------------------------------------------------

 

Questcor, at Questcor’s expense, shall provide [***] to BioVectra in amounts
required for BioVectra to fulfill its supply obligations to Questcor hereunder.
In this regard, Questcor will provide sufficient quantity of appropriate quality
[***] necessary to fulfill Questcor’s obligation to purchase minimum quantities
of Product as set forth in Section 2.1 above.

 

  9.2.2 Inspection and Testing of Raw Materials. BioVectra must utilize
documented material inspection plans and testing procedures. The results of this
inspection and testing must be in accordance with BioVectra established
specifications and the NDA pertaining to the Product.

BioVectra shall inspect all containers of raw materials [***] promptly upon
receipt by BioVectra. BioVectra will inspect and/or test all raw materials on a
batch-by-batch basis. BioVectra may accept and release certain starting
materials utilizing the COA with abbreviated or no additional testing. However,
a minimum of an identification test is required unless the material is too
hazardous or reactive to sample.

 

  9.2.3 Storage and Handling of Raw Materials. BioVectra agrees to store and
handle the materials under appropriate conditions, consistent with cGMPs, all
applicable laws, rules and regulations, including the NDA pertaining to the
Product, and industry standards.

BioVectra agrees to store Product labeling materials under appropriate
controlled and secured conditions, consistent with cGMPs, all applicable laws,
rules and regulations, including the NDA pertaining to the Product, and industry
standards.

BioVectra shall have all necessary and appropriate controls in place to prevent
cross-contamination of the raw materials and intermediates used in the
manufacture of Product from other chemicals stored, used, or manufactured by
BioVectra, including but not limited to potent hormones, cytotoxic compounds,
beta-lactams, highly potent drugs, biological preparations or non-pharmaceutical
chemicals.

 

  9.2.4

Transmissible Spongiform Encephalopathies (TSE) Compliance. Upon request by
Questcor, BioVectra will promptly provide a written TSE declaration that all
materials [***] used by BioVectra to manufacture Product are free from animal
derived material. BioVectra shall obtain such written

 

 

[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 14 of 42      



--------------------------------------------------------------------------------

 

TSE declarations from each supplier of raw material used in the manufacturing of
Product and shall maintain such TSE declarations for inspection by Questcor upon
its request.

If BioVectra is unable to provide the above mentioned declaration(s), BioVectra
must comply with applicable TSE laws and regulations and must supply all
associated TSE documentation, as requested by Questcor, during the Term. Such
documentation may include, but is not limited to, an application for a TSE
Certificate of Suitability in accordance with European Directive 75/318/EEC as
amended by directive 1999/82/EEC, the note for guidance EMEA/410/01 rev1, as
amended and AP-CSP (99)4, Appendix 2, as amended.

 

  9.2.5 Certificate of Compliance for Animal Derived Components. BioVectra is to
issue a Certificate of Compliance (signed by BioVectra’s Head of Quality
Assurance) that states that [***]. This Certificate of Compliance is to be
included in each lot batch record. The format of a Certificate of Compliance
approved by Questcor is attached hereto as Schedule 6.

 

  9.3 Product Specifications. BioVectra will manufacture, package, label and
handle all Product in conformance with, and in order for the Product to be in
conformance with, the Specifications and the NDA pertaining to the Product.

 

  9.4 Manufacturing and Packaging of Product. BioVectra shall manufacture,
package, and label all Product in accordance with specific procedures and
instructions consistent with cGMPs, all applicable laws, rules and regulations,
and the NDA pertaining to the Product, and industry standards.

BioVectra will prepare all appropriate and required manufacturing and packaging
batch documentation for each batch of Product manufactured pursuant to this
Agreement. BioVectra shall retain such batch documentation in accordance with
any document retention schedules provided by Questcor and as required in order
to comply with applicable regulatory requirements. BioVectra will make any such
batch documentation available for review and inspection by Questcor and/or any
regulatory personnel, and BioVectra shall provide to Questcor all such batch
documentation upon the expiration or termination of this Agreement or upon
request by Questcor.

BioVectra shall have all necessary and appropriate controls in place to prevent
cross-contamination of Product and intermediates used in the manufacture of
Product from other chemicals stored, used, or manufactured by BioVectra,
including but not limited to potent hormones, cytotoxic compounds, highly potent
drugs, biological

 

 

[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 15 of 42      



--------------------------------------------------------------------------------

preparations or non-pharmaceutical chemicals. Beta-lactam and cephalosporin
antibiotics must be handled in facilities separate from those in which Product
is manufactured and packaged.

BioVectra shall assure that materials in its possession containing any
potentially hazardous component are sufficiently isolated and segregated from
the Product manufactured for Questcor. BioVectra shall make Questcor aware of
the presence of any potentially hazardous products and will adhere to all
reasonable requests of Questcor with respect to the storage of such materials.
BioVectra will adhere to any regulatory requirements or restrictions with
respect to the storage of raw materials, intermediates, or Product.

BioVectra will destroy any waste material or labeling materials in a secure and
legal manner, in order to prevent unauthorized use and/or environmental
problems.

 

  9.5 Inspection and Testing of Product. BioVectra will perform the inspection
and testing of Product as provided in Schedule 2 to this Agreement. Questcor
reserves the right to inspect and/or test all batches of the Product delivered
to Questcor or any Questcor designee.

BioVectra will provide to Questcor a complete copy of the entire batch record
that shall include but not be limited to (i) COA, (ii) executed batch record,
(ii) all testing results conducted by BioVectra and/or independent testing labs
contracted by BioVectra, (iii) Certificate of Compliance concerning animal
derived components (per Section 9.2.5 above), (iv) Deviation final reports that
have been approved by Questcor, and (v) any other associated documentation
mutually agreed to by both Parties for each batch of Product delivered.
BioVectra will deliver the complete batch record and associated documents with
each batch no later than the time of delivery of the batch by BioVectra to
Questcor or its designee.

 

  9.6 Notification and Approval of Deviations. BioVectra will have a documented
system for handling Deviations, Deviation investigations, and corrective
actions. All Deviations will be investigated and fully documented by BioVectra.
BioVectra is to notify Questcor within five (5) business days from the time that
BioVectra discovers the Deviation. All Deviations (including the final report
which outlines the Deviation, investigation and corrective actions taken) must
be reviewed and approved by Questcor. BioVectra will retain such documentation
as part of the batch documentation for the batch affected. Shipment of a lot
shall not occur until Questcor has approved all Deviations.

 

  9.7 Release and Shipment of Product. BioVectra has the responsibility to
release the Product for shipment to Questcor or its designee, provided, however,
that if Product does not meet the Specifications in all respects, without any
Deviations not approved by Questcor, the Product can be released only with the
prior written consent of Questcor.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 16 of 42      



--------------------------------------------------------------------------------

 

BioVectra will not ship any Product to any Delivery Point, as identified by
Questcor, until the Product is released.

 

  9.8 Retained Samples of Product. BioVectra shall retain samples of all Product
batches in accordance with the retention schedule mutually agreed upon but for
no less than seven (7) years. The amount of such retained samples shall be of
sufficient quantity to conduct at least full Specification analyses in
duplicate. BioVectra shall store the retained samples under appropriate Product
label storage conditions in a secure area and in a suitable storage facility,
consistent with cGMPs, all applicable laws, rules and regulations, and industry
standards. All such samples shall be available for inspection by Questcor during
any audit by Questcor of BioVectra’s facilities or upon reasonable notice to
BioVectra by Questcor.

 

  9.9 Storage of Product. BioVectra agrees to store the Product under
appropriate Product storage conditions and in a secure area, consistent with
cGMPs, all applicable laws, rules and regulations, and the NDA pertaining to the
Product, and industry standards.

 

  9.10 Annual Product Quality Review(s). BioVectra will prepare and provide to
Questcor a Product Quality Review Report (“PQRR”) on an annual basis, consisting
of a systems review to confirm 1) processing, 2) that Product consistently meets
the Specifications and limits, 3) identification of any significant trends (data
or nonconformance) and 4) continued support for established retest dating. Such
PQRR shall be provided by BioVectra to Questcor within thirty (30) calendar days
from each one-year anniversary of the Effective Date of this Agreement or such
other times as may be mutually agreed upon by the Parties.

 

  9.11 In addition, Questcor and BioVectra will meet as necessary to review
quality issues related to the obligations and responsibilities as described in
this Agreement. During this review, quality issues related to the past
production by BioVectra of Product will be reviewed. The information presented
and discussed during this review meeting will be documented by BioVectra and
submitted to Questcor for its review and approval.

 

  9.12 Complaints about the Product. BioVectra will have a documented system to
receive, communicate with Questcor, investigate, and resolve all complaints
related to Product. BioVectra will investigate the complaints as requested by
Questcor and provide a written report on the results of the investigation to
Questcor within thirty (30) calendar days. If necessary, Questcor will
communicate with the customers and/or the regulatory authorities the results of
the complaint investigation.

 

  9.13 Returned Goods. BioVectra will have a documented system for handling
returned goods, consistent with cGMPs, all applicable laws, rules and
regulations, and industry standards.

 

  9.14

Audits and Inspections of Facilities and Product. BioVectra will notify Questcor
of any inspections of BioVectra’s facilities used in the manufacture or storage
of

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 17 of 42      



--------------------------------------------------------------------------------

 

Product, or other actions that could potentially impact Product, by any
regulatory agencies or other enforcement entities. BioVectra will provide
Questcor with a written summary describing all results of inspections within
thirty (30) days after the visit or inquiry. If any inspection is specifically
related to the Product, BioVectra shall promptly inform Questcor and give
Questcor representatives the opportunity to participate, at Questcor’s expense,
in the inspection.

Questcor reserves the right to audit BioVectra’s facilities, systems, and
documentation as they relate to the manufacture and control of Product, and to
assure compliance with this Agreement, including but not limited to Product
manufacturing, storage, quality control, environmental compliance and health and
safety compliance. These audits may be performed on a periodic basis at times
mutually agreed upon by both Parties. The right to audit will also cover any
subcontractors (e.g. a contract laboratory) if utilized by BioVectra. Questcor
also reserves the right to be present at BioVectra’s facility during the
manufacture of Product.

 

10. CONFIDENTIALITY

 

  10.1 Restrictions. Except as otherwise provided in this Section 10, during the
Term of this Agreement, including any renewals thereof, and for a period of ten
(10) years thereafter: (i) each Party will hold the Confidential Information of
the other Party in strict confidence and will protect such Confidential
Information with at least the same degree of care that it exercises with respect
to its own Confidential Information, which shall be no less than a reasonable
degree of care; (ii) neither Party will disclose the Confidential Information of
the other without in each instance obtaining the prior written consent of the
Disclosing Party; (iii) each Party will use the Confidential Information of the
other only as is necessary to fulfill its obligations under this Agreement and
for achieving the purposes of this Agreement and not for any other purpose; and
(iv) each Party will limit internal disclosure of the other Party’s Confidential
Information to its and its Affiliates’ officers, employees or agents on a
need-to-know basis for purposes of fulfilling its obligations under this
Agreement and achieving the purposes of this Agreement, provided, however, that
each of these officers, employees and agents shall have been advised of the
confidential nature of the Confidential Information, are bound by these
restrictions, and have been directed to treat such information confidentially
and otherwise comply with this Agreement. In any event, the Receiving Party
shall be responsible for any breach of the terms of this Agreement by any of its
or its Affiliates’ officers, employees or agents.

 

  10.2

Exceptions. Notwithstanding the provisions of Section 10.1 above, neither Party
shall have any obligations with respect to information which the Receiving Party
can demonstrate: (i) is or becomes generally available to the public other than
through the Receiving Party’s disclosure; (ii) was in the Receiving Party’s
possession prior to it being furnished by or on behalf of the Disclosing Party,
provided that the Receiving Party’s source had the legal right to disclose such
information; (iii) becomes available to the Receiving Party on a
non-confidential basis from a source other than the

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 18 of 42      



--------------------------------------------------------------------------------

 

Disclosing Party, provided that the Receiving Party’s source had the legal right
to disclose such information; (iv) is or becomes independently developed by an
employee of the Receiving Party without access to the Confidential Information
and without violating any of the Receiving Party’s obligations under this
Agreement; (v) is required to be disclosed to any governmental agency for
purposes of obtaining patents or approvals to test or market the Product; or
(vi) is required to be disclosed by order of any court of competent jurisdiction
or other governmental authority, provided, however, that the Receiving Party
shall provide to the Disclosing Party prompt written notice (but in no event
less than fourteen (14) calendar days) prior to such disclosure so that the
Disclosing Party may attempt by appropriate legal means to limit such disclosure
at its cost and expense, and the Receiving Party shall endeavor in good faith to
limit the disclosure and maintain the confidentiality of such Confidential
Information to the maximum extent possible, provided, however, that nothing in
this Agreement shall be deemed to require the Receiving Party to violate and law
or judicial order.

 

  10.3 Return of Confidential Information. Each Party agrees to promptly return
all Confidential Information and all copies thereof to the Disclosing Party, and
to destroy all information created by Receiving Party that contains Confidential
Information furnished by Disclosing Party, at the expiration or termination of
this Agreement, or at any time prior to the expiration or termination of this
Agreement upon the Disclosing Party’s written request (provided, however, that
the Receiving Party shall not be required to return such Confidential
Information to the Disclosing Party prior to the expiration or termination or
this Agreement that the Receiving Party reasonably requires in order to perform
its obligations under this Agreement). Upon request of the Disclosing Party, the
Receiving Party shall provide written certification of such return or
destruction. Notwithstanding the foregoing, the Receiving Party may retain one
(1) copy of such Confidential Information in its legal archive files solely for
purposes of identifying such Party’s obligations under this Agreement or
complying with other legal requirements, including under the Act.
Notwithstanding the Receiving Party’s return and destruction of the Confidential
Information, Receiving Party will continue to be bound by its obligation of
confidentiality as otherwise provided herein.

 

11. INDEMNIFICATION

 

  11.1

Indemnification by Questcor. Except as otherwise specifically provided in
Section 11.2 below, Questcor shall indemnify, defend and hold harmless
BioVectra, its Affiliates, and its and their respective directors, officers,
employees, agents, successors and assigns from and against any and all claims,
demands, losses, damages, judgments, settlement amounts, suits, actions,
liabilities, costs and expenses (including, but not limited to, court costs and
reasonable attorneys’ fees) arising out of or resulting from: (i) any negligence
or willful misconduct of Questcor, its employees or agents in the use, handling
(after title has passed to Questcor), shipment, distribution, marketing or sale
of any Product; (ii) any injury or death to persons or

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 19 of 42      



--------------------------------------------------------------------------------

 

theft of or damage to property resulting from the use, handling (after title has
passed to Questcor), shipment, distribution, marketing or sale of any Product
unless caused by defective or non-conforming Product; (iii) the material default
by Questcor in the performance of any obligation hereunder or Questcor’s breach
of any of its warranties or representations hereunder; (iv) any labeling of any
Product to the extent that such labeling has been supplied by or at the
direction of Questcor and applied in accordance with instructions from Questcor;
and/or (v) any proceeding instituted by or on behalf of a Third Party based upon
a claim that the manufacture, use or sale of the Product infringes any
intellectual property right, including any patent, trademark or trade secret of
such Third Party.

 

  11.2 Indemnification by BioVectra. Except as otherwise specifically provided
in Section 11.1 above, BioVectra shall indemnify, defend and hold harmless
Questcor, its Affiliates, and its and their respective directors, officers,
employees, agents, successors and assigns from and against any and all claims,
demands, losses, damages, judgments, settlement amounts, suits, actions,
liabilities, costs and expenses (including, but not limited to, court costs and
reasonable attorneys’ fees) arising out of or resulting from: (i) any injury or
death to persons or theft of or damage to property caused directly or indirectly
by defective or non-conforming Product or by the negligence or willful
misconduct of BioVectra, its employees or agents; (ii) the material default by
BioVectra in the performance of any obligation hereunder or BioVectra’s breach
of any of its warranties or representations hereunder; (iii) BioVectra’s
negligent acts or omissions or willful misconduct in the manufacture, labeling,
packaging, storage, or handling of Product; and/or (iv) BioVectra’s failure to
comply with the provisions of any applicable law or regulation, including, but
not limited to, the NDA pertaining to the Product, those of the Act and those
relating to the environment and health and safety.

 

  11.3

A Party (the “Indemnitee”) which intends to claim indemnification under this
Section 11 shall promptly notify the other Party (the “Indemnitor”) in writing
of any action, claim or other matter in respect of which the Indemnitee or any
of its Affiliates, or any of their respective directors, officers, employees or
agents, or any Third Party entitled to indemnification under Sections 11.1 or
11.2 above, intend to claim such indemnification; provided, however, the failure
to provide such notice within a reasonable period of time shall not relieve the
Indemnitor of any of its obligations hereunder except to the extent the
Indemnitor is prejudiced by such failure. The Indemnitee shall permit, and shall
cause its Affiliates, and their respective directors, officers, employees and
agents to permit, the Indemnitor, at its discretion, to settle any such action,
claim or other matter and the Indemnitee agrees to the complete control of such
defense or settlement by the Indemnitor; provided that such settlement does not
adversely affect the Indemnitee’s rights hereunder or impose any obligations on
the Indemnitee in addition to those set forth herein in order for it to exercise
such rights. No such action, claim or other matter shall be settled without the
prior written consent of the Indemnitee, and the Indemnitee shall not be
responsible for any attorneys’ fees or other costs incurred other than as
provided

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 20 of 42      



--------------------------------------------------------------------------------

 

herein. The Indemnitee, its Affiliates, and their respective directors,
officers, employees and agents shall reasonably cooperate with the Indemnitor
and its legal representatives in the investigation and defense of any action,
claim or other matter covered by this indemnification. The Indemnitee shall have
the right, but not the obligation, to be represented by counsel of its own
selection and at its own expense.

 

  11.4 The provisions of this Section 11 shall survive the expiration or
termination of this Agreement.

 

12. LIMITATIONS ON LIABILITY

 

  12.1 In no event shall either Party be liable to the other Party for any
indirect, incidental, special, consequential, punitive or exemplary damages
(including, but not limited to, damages based upon lost profits, business
interruption, lost business, or lost savings) for any acts or failure to act
under this Agreement, even if it has been advised of their possible existence.
Notwithstanding the foregoing, there shall be no limitation on a Party’s
liability for claims: a) arising out of a breach of its confidentiality
obligations under this Agreement; or b) arising out of its indemnification
obligations under this Agreement.

BioVectra shall reimburse Questcor for loss or damage to (i) raw materials
purchased by Questcor, supplied to BioVectra and stored at BioVectra and
(ii) Questcor Equipment. Reimbursement of raw materials and equipment shall be
at replacement value.

 

13. INSURANCE

Each Party shall obtain and maintain at its expense during the term of this
Agreement and for a period of at least one (1) year after the expiration or
termination of this Agreement, all insurance coverage required by law as well as
appropriate insurance coverage to protect against any and all claims or
liabilities that may arise directly or indirectly as a result of its performance
under this Agreement. In this regard, each Party shall maintain at least three
million dollars ($3,000,000) of product liability insurance for the duration of
this Agreement and for five (5) years thereafter.

 

14. MISCELLANEOUS

 

  14.1

Independent Contractors. The relationship between Questcor and BioVectra is that
of independent contractors and nothing contained in this Agreement shall be
deemed to constitute or create any other relationship, including employment,
partnership, agency or joint venture, between Questcor and BioVectra. Neither
Party shall have any express or implied right or authority to employ any person
as agent or employee for or on behalf of the other, or to bind or attempt to
bind the other Party to any obligation with any Third Party. BioVectra has and
retains full control and supervision over the performance of its obligations
hereunder and over the

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 21 of 42      



--------------------------------------------------------------------------------

 

employment, direction, compensation and discharge of all employees, agents and
subcontractors it utilizes in the performance of such obligations. BioVectra is
responsible for its acts and omissions and those of its employees, agents and
subcontractors.

 

  14.2 Assignment and Subcontracting. BioVectra shall not assign any of its
rights nor delegate or subcontract any of its duties under this Agreement
without the prior written consent of Questcor. Any such attempted assignment of
rights or delegation or subcontracting of duties without the prior written
consent of Questcor shall be void and ineffective. Any such assignment,
delegation or subcontracting consented to by Questcor shall not relieve
BioVectra of its responsibilities and liabilities hereunder, and BioVectra shall
remain liable to Questcor for the conduct and performance of each permitted
delegate and subcontractor hereunder. Questcor shall have the right to assign
this Agreement to any Third Party, provided, however, that such Third Party
assumes in writing the rights, duties and obligations of Questcor as set forth
in this Agreement and guarantees such in writing to BioVectra.

 

  14.3 Advertising and Publicity. BioVectra shall not use the name or any
trademark, trade name, logo or symbol of Questcor or any Questcor Affiliates, or
disclose any matters relating to this Agreement, in any advertising, promotion,
press/publicity release, written articles or other form of public written
disclosure without the prior written consent of Questcor. Questcor shall not
disclose and matters relating to this Agreement nor issue any press/publicity
release referring to BioVectra without the prior written permission of
BioVectra, which shall not be unreasonably withheld, conditioned or delayed. It
is understood by BioVectra that Questcor, as the holder of the Product NDA, will
have to make certain disclosures and regulatory filings indicating that
BioVectra is manufacturing the Product for Questcor.

 

  14.4 Force Majeure. Neither Party shall be liable for delays in performance or
nonperformance in whole or in part due to any causes that are beyond its
reasonable control and not due to its acts or omissions, such as acts of God,
fire, strikes, embargo, war, acts of terrorism, acts of the government, or any
other similar causes, but not acts which could be anticipated, such as raw
material price increases, shortages of raw materials, or an increase in demand
for Product. In such event, the Party delayed shall promptly give notice to the
other Party, and shall endeavor in good faith to eliminate, cure or overcome any
such causes and to resume performance of its obligations as soon as possible.
The Party affected by the other Party’s delay may elect to: (a) suspend
performance and extend the time for performance for the duration of the event,
or (b) cancel all or part of any part of the unperformed part of this Agreement
or any individual Purchase Order(s) hereunder.

Questcor shall have the right, but not the obligation, to terminate this
Agreement under this Section 14.4 upon not less than ninety (90) days written
notice to BioVectra if BioVectra cannot, or appears unable in Questcor’s good
faith opinion, to supply Product hereunder to Questcor to meet Questcor’s needs
therefor due to a condition of Force Majeure.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 22 of 42      



--------------------------------------------------------------------------------

  14.5 Notices. Any notice, communication, or statement required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been sufficiently given when delivered to the person(s) listed below in any of
the following manners: (i) in person; (ii) by registered or certified mail,
postage pre-paid, return receipt requested; (iii) by a nationally-recognized
courier service guaranteeing next-day delivery, charges prepaid; or
(iv) by facsimile with the original promptly sent by any of the foregoing
manners. Notice or receipt of a particular communication shall be considered
given or received when actually received. Either Party may, by notice to the
other, change the names and addresses given below for receipt of notices.

 

  14.6 If to BioVectra:

BioVectra Inc.

Attn: Chief Executive Officer

11 Aviation Avenue

Charlottetown, Prince Edward Island

C1E0A1 Canada

Facsimile No.: (902) 566-9116

With a copy to:

BioVectra Inc.

Attn: Chief Operating Officer

11 Aviation Avenue

Charlottetown, Prince Edward Island

C1E0A1 Canada

Facsimile No.: (902) 566-9116628-2045

If to Questcor:

Questcor Pharmaceuticals, Inc.

3260 Whipple Road

Union City, California 94587

Attn: Chief Executive Officer

Facsimile No. (510) 400 -0799

With a copy to:

Questcor Pharmaceuticals, Inc.

3260 Whipple Road

Union City, California 94587

Attn: SVP Pharmaceutical Operations

Facsimile No. (510) 400 -0799

 

  14.7 Non-Waiver. The failure of either Party to strictly enforce any of the
terms or conditions of this Agreement shall not be considered as a waiver of any
right hereunder nor shall it deprive that Party of the right at some other time
to insist upon strict adherence to that term or condition or to any other terms
or conditions.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 23 of 42      



--------------------------------------------------------------------------------

  14.8 Severability. If any section, subsection, sentence or clause of this
Agreement shall be adjudged illegal, invalid or unenforceable, such illegality,
invalidity or unenforceability shall not affect the legality, validity or
enforceability of this Agreement as a whole or of any section, subsection,
sentence or clause hereof not so adjudged, and the remaining terms and
provisions of this Agreement shall remain unimpaired and in full force and
effect.

 

  14.9 Paragraph Headings. All paragraph headings in this Agreement are for
convenience of reference only and shall not be construed as a limitation of the
scope of the particular sections to which they refer.

 

  14.10 Governing Law and Arbitration. This Agreement will be governed by the
laws of the State of California U.S.A., without regard to its, or any other
jurisdictions, conflicts of laws provisions or rulings. Any dispute, claim or
controversy that may arise under, out of, in connection with or relating to this
Agreement or any breach or default in the performance of the terms and
conditions thereof, which cannot be settled by the Parties, shall be settled by
final and binding arbitration in the English language in New York, New York,
U.S.A. in accordance with the then-existing Rules of Commercial Arbitration (the
“Rules”) promulgated by the American Arbitration Association (the “AAA”). The
arbitrator(s) shall apply the governing law as set forth above in this
Section 14.10 and judgment upon the award of the arbitrator(s) may be entered in
any court having appropriate jurisdiction.

 

  14.11 Successors and Assigns. This Agreement shall apply to, inure to the
benefit of and be binding upon the Parties hereto and upon their respective
successors and permitted assigns. The Parties agree that this Agreement is not
intended by either Party to give any benefits, rights, privileges, actions or
remedies to any person, partnership, firm or corporation as a third party
beneficiary or otherwise under any theory of law, except as expressly set forth
herein.

 

  14.12 Survival of Obligations. The termination or expiration of this Agreement
shall not affect the survival and continuing validity of the Sections entitled
“Representations and Warranties; “Product Recalls”, “Confidentiality”,
“Indemnification” and “Limitations on Liability” nor of any other provision that
is expressly or by implication intended to continue in force after such
termination or expiration. Termination or expiration of this Agreement shall not
relieve either Party from full performance of any obligations incurred prior to
the Effective Date of such termination or expiration.

 

  14.13 Schedules. All schedules referred to herein form an integral part of
this Agreement and are incorporated into this Agreement by such reference.

 

  14.14 Review by Legal Counsel. Each of the Parties agrees that it has had the
opportunity to review this Agreement with its legal counsel. Accordingly, the
rule of construction that any ambiguity in this Agreement is to be construed
against the drafting Party shall not apply.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 24 of 42      



--------------------------------------------------------------------------------

 

  14.15 Amendments. No modification, alteration or amendment of this Agreement
or any Purchase Order(s) hereunder shall be binding upon the Parties unless
contained in a writing signed and delivered by a duly authorized representative
of each respective Party and specifically referring hereto or thereto, as the
case may be.

 

  14.16 Counterparts. This Agreement and any amendment or supplement hereto may
be executed in any number of counterparts, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument. The execution of this
Agreement and any such amendment or supplement by any Party hereto will not
become effective until counterparts hereof have been executed (i.e., signed and
delivered) by both Parties hereto.

 

  14.17 Entire Agreement. This Agreement, together with any documents attached
hereto, constitutes the entire agreement of the Parties with respect to its
subject matter and merges and supersedes all prior discussions and writings with
respect thereto. No modification to this Agreement shall be affected by the
acknowledgment or acceptance of any purchase order or shipping instruction forms
or similar documents containing terms or conditions at variance with or in
addition to those set forth herein.

Notwithstanding the above, the Mutual Nondisclosure Agreement dated July 12,
2010 (a copy of which is attached hereto as Schedule 7) and the Equipment &
Materials Transfer Agreement (a signed copy of which is attached hereto as
Schedule 8) shall remain in full force and effect for the Term, any Extension
Period and the period of Confidentiality as set forth in Section 10.1 above,
except for the provisions of the Equipment & Materials Transfer Agreement
entitled: “Term; “Termination”, “Development and Supply Agreement” and
“Non-Binding Term Sheet”, which shall be superseded hereby. In the event of any
direct conflict of the terms and conditions of the Mutual Nondisclosure
Agreement and the Equipment & Materials Transfer Agreement with the terms and
conditions of this Agreement, the terms and conditions of this Agreement shall
control. The period of confidentiality of the Mutual Nondisclosure Agreement
shall be as set forth in Section 10.1 hereof.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives to be effective as of the
Effective Date set forth above.

 

QUESTCOR PHARMACEUTICALS, INC.     BIOVECTRA INC. Signature:  

 

    Signature:  

 

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 25 of 42      



--------------------------------------------------------------------------------

 

 

     

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 26 of 42      



--------------------------------------------------------------------------------

 

SCHEDULE 1

To the Supply Agreement between Questcor and BioVectra.

PRODUCT

[***]

 

 

[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 27 of 42      



--------------------------------------------------------------------------------

 

SCHEDULE 2

To the Supply Agreement between Questcor and BioVectra.

SPECIFICATIONS

[***]

 

 

[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 28 of 42      



--------------------------------------------------------------------------------

 

SCHEDULE 3

To the Supply Agreement between Questcor and BioVectra.

PRICE

All prices in USD

 

[***]

  

[***]

  

[***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]    [***]   

 

 

[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 29 of 42      



--------------------------------------------------------------------------------

 

SCHEDULE 4

To the April 1 2003 Supply Agreement between Questcor and BioVectra dcl

 

   DEVIATION/CHANGE FORM    CP0006-0    BIOVECTRA.   

Standard Operating Procedure for Writing and Managing SOPs

Attachment 1: Document Creation/Change Control Form.

 

SOP Title:  

 

   

SOP Form ID:  

 

  Date:  

 

 

  Change Type: ¨   Major ¨   Minor   Check One: ¨   Annual Review ¨   Revision ¨
  New issue Summary of Changes and Justifications (Attach additional pages as
necessary.)

 

 

 

 

 

 

 

Comments:  

 

 

 

 

Signature   Date

 

 

 

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 30 of 42      



--------------------------------------------------------------------------------

 

Reviewed by

Approved by

QA/RA Approval

 

Document Control          ¨    Revision History Ledger updated   

 

     

 

      Signature       Date

¨

   Training Requirements Completed   

 

     

 

      Signature       Date ¨    Read and Understood          ¨   
Additional Training Required (Explain)   

 

           

 

     

Attachment 2: Revision History Ledger

 

Form ID

  

Title

  

Revision

#

  

Comments

  

Performed by

(Initial and Date)

                                                                                
              

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 31 of 42      



--------------------------------------------------------------------------------

 

FORM ID                CP0006    REVISIONS NO.                Zero (0) WRITTEN
BY   

APPROVED BY

 

QA APPROVAL                EFFECTIVE DATE  

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 32 of 42      



--------------------------------------------------------------------------------

 

SCHEDULE 5

To the Supply Agreement between Questcor and BioVectra dcl

QUESTCOR PROVIDED EQUIPMENT AND LOCATION THEREOF

[***]

 

 

[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 33 of 42      



--------------------------------------------------------------------------------

 

Schedule 6

To the Supply Agreement between Questcor and BioVectra.

FORMAT OF AN APPROVED CERTIFICATE OF COMPLIANCE

To the Supply Agreement between Questcor and BioVectra

(as referred to in Section 9.2.5 of that Agreement)

CERTIFICATE OF COMPLIANCE

[***]

 

BIOVECTRA INC.    

By:

   

 

Signature

   

Date

   

 

Print name and title

   

 

[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 34 of 42      



--------------------------------------------------------------------------------

 

SCHEDULE 7

To the Supply Agreement between Questcor and BioVectra.

MUTUAL NONDISCLOSURE AGREEMENT (dated July 12, 2010)

THIS AGREEMENT is made on July 12, 2010, by and between Questcor
Pharmaceuticals, Inc., a California Corporation located at 3260 Whipple Road,
Union City, CA 94587 (“Questcor”) and BioVectra Inc., a corporation organized
under the laws of Prince Edward Island and located at (“BioVectra”), 11 Aviation
Avenue, Charlottetown, Prince Edward Island, C1E 0A1 Canada (“BioVectra”).

1. Purpose. As part of supply agreement between BioVectra and Questcor both
companies may disclose information it regards as confidential to the other.

2. Definition. “Confidential Information” means any information, technical data,
or know-how, including, but not limited to, that which relates to research,
development, products, biological materials, chemical compounds, processes, test
data, animal studies, clinical trials, markets, inventions, marketing or
finances, which Confidential Information is designated in writing to be
confidential or proprietary, or if given orally, is confirmed promptly in
writing as having been disclosed as confidential or proprietary. Confidential
Information does not include information, technical data or know-how which
(i) is in the possession of the receiving party at the time of disclosure as
shown by the receiving party’s files and records immediately prior to the time
of disclosure; or (ii) prior to or after the time of disclosure becomes part of
the public knowledge or literature, not as a result of any action or inaction of
the receiving party; or (iii) is approved for release by the disclosing party,
or (iv) is at any time disclosed to the receiving party by a third party
without, to the knowledge of the receiving party, violation of any obligation of
confidentiality.

3. Non-Disclosure of Confidential Information. Questcor and BioVectra each agree
not to use the Confidential Information disclosed to it by the other party for
its own use or for any purpose except as specified in paragraph 1. Neither will
disclose the Confidential Information of the other to third parties or to its
own employees and advisors except those employees and advisors who are required
to have the information in order to evaluate it. Each agrees to advise such
employees and advisors of the confidential nature of the information they are
receiving, and to take all other reasonable steps to protect the secrecy of and
avoid disclosure or use of Confidential Information of the other in order to
prevent it from falling into the public domain or the possession of unauthorized
persons. Each agrees to notify the other in writing of any misuse or
misappropriation of such Confidential Information of the other which may come to
its attention.

4. Return of Material. Upon request, any materials or documents which have been
furnished by one party to the other will be returned, accompanied by all copies
of such documentation. Except that one copy may be retained for legal archival
purposes.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 35 of 42      



--------------------------------------------------------------------------------

 

5. Patent or Copyright Infringement. Nothing in this Agreement is intended to
grant any rights under any patent or copyright of either party, nor shall this
Agreement grant either party any rights in or to the others party’s Confidential
Information, except the limited right to review such Confidential Information
solely for the purpose specified in paragraph 1.

6. Term. The foregoing commitments in this Agreement shall terminate on the
later of ten (10) years following the date of this Agreement, or ten (10) years
following the termination of any business relationship between the parties.

7. Miscellaneous. This Agreement shall be binding upon and for the benefit of
the undersigned parties, their successors and assigns, provided that
Confidential Information may not be assigned without consent of the disclosing
party. Failure to enforce any provision of this Agreement shall not constitute a
waiver of any term hereof.

8. Governing Law and Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of California. The federal and state
courts within the State of California shall have exclusive jurisdiction to
adjudicate any dispute arising out of this Agreement.

9. Remedies. Each party agrees that its obligations hereunder are necessary and
reasonable in order to protect the other party and the other party’s business.
Accordingly, each party agrees and acknowledges that any such violation or
threatened violation may cause irreparable injury to the other party and that,
in addition to any other remedies that may be available, in law, in equity or
otherwise, the other party shall be entitled to obtain injunctive relief against
the threatened breach of this Agreement or the continuation of any such breach.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 36 of 42      



--------------------------------------------------------------------------------

 

SCHEDULE 8

To the Supply Agreement between Questcor and BioVectra dcl

EQUIPMENT & MATERIALS TRANSFER AGREEMENT

 

PARTIES   

Questcor Pharmaceuticals, Inc. (“Questcor”)

Diagnostic Chemicals Limited, doing business as BioVectra (“BIO”)

MATERIAL AND EQUIPMENT TRANSFER    Upon reasonable prior notice to RIO, Questcor
will cause to be delivered, and BIO will accept for delivery, the Certain
manufacturing equipment (the “Equipment”) and the raw materials (the
“Materials”) described and listed on Exhibit A as associated with the commercial
production of [***] (the “Concentrate”). Questcor will be responsible for all
costs associated with the delivery of the Materials and Equipment to the Storage
Location (defined below), including applicable import/export costs actually and
reasonably incurred by BIO. BIO will reasonably assist Questcor to arrange for
the delivery and receipt of the Materials and Equipment. HANDLING AND STORAGE   
BIO will (i) handle, store, maintain and deliver the Materials and Equipment in
accordance with the terms and conditions of this Term Sheet and applicable laws
and regulations and (ii) take such action as reasonably requested by Questcor in
respect of the handling, storage, maintenance or delivery of such Materials and
Equipment. BIO will store and maintain the Equipment and the Materials in a
secure location within the premises located at BioVectra DCL, Charlottetown
Airport Business Park, 328 Brackley Point Road, Charlottetown, PE C1E, 2E6 (the
“Storage Location”) and in a manner that preserves the operation and
effectiveness of the Materials and Equipment, but in no event in a manner less
than the specifications described on Exhibit A. Except as directed in writing by
Questcor, BIO will not remove the Equipment from its original shipping packaging
or otherwise tamper with, remove or relocate the Equipment or Materials from the
Storage Location. BIO will provide Questcor or its designee access to the
Equipment and/or Materials in the Storage Location, upon reasonable prior
notice. BIO shall immediately notify Questcor at the address provided below of
any breach of this Term Sheet or any theft of and/or damage or unauthorized
access to the Equipment and/or Materials. OWNERSHIP    Questcor will retain
ownership over all rights in and to the Equipment and Materials delivered to
BI0. BIO shall not use, retain for itself or grant to any third party any access
or rights in or to the Materials or Equipment, including, without limitation,
the imposition of any levy, lien or encumbrance of any nature whatsoever.
INSURANCE; DAMAGE    Questcor will maintain general commercial liability and
property insurance covering the Equipment and Materials during the Term in
reasonable and customary amounts as it may determine. BIO will be responsible to
Questcor for any loss, damage or destruction of the Equipment and Materials or
any claim by any third party with respect to personal injury relating to the
Equipment or Materials, in each case to the extent arising out of BIO’s
negligence or willful misconduct.

 

[***]:

Certain confidential information contained in this document marked with [***]
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 37 of 42      



--------------------------------------------------------------------------------

TERM; TERMINATION   

This Term Sheet will be in effect from the date last written below until the
earlier of (a) the execution by the parries of a definitive Development and
Supply Agreement or (b) June 30, 2003, unless otherwise earlier terminated by
either parry in accordance with this Term Sheet or extended in writing by the
mutual agreement of the patties (the “Term”).

 

Either party may terminate this Term Sheet upon [***] prior written notice to
the other for any reason or within [***] upon the uncured material breach by
either party; provided however, that Questcor may at any time request the return
and delivery of the Materials and/or Equipment to itself or its designee as
described below.

RETURN DELIVERY    Promptly upon the request of Questcor (but in no event later
than five business days), BIO will prepare the Equipment and Materials for
shipment and make them available for transfer to Questcor or its designee at the
Storage Location. Questcor will reimburse BIO with respect to its reasonable and
actual costs incurred in connection with the foregoing and will bear the costs
of transporting the Equipment and/or Materials from the Storage Location. FEES
   BIO will handle and store the Equipment and Materials in consideration for
the negotiation by the parties of a Development and Supply Agreement as
described herein and no additional fees or charges will apply, QUALITY AUDIT   
At a time as mutually agreed by the parties, BIO will permit Questcor, at no
Cost to Questcor, access to its facilities, records and personnel necessary for
Questcor to conduct a Quality System Audit. Questcor will bear the costs of
conducting such audit. DEVELOPMENT AND SUPPLY AGREEMENT    Subject to the
successful completion of the Quality Audit described above, the parties will use
their good faith, Commercially reasonable efforts to negotiate a definitive
Development and Supply Agreement pursuant to which BIO will provide the
Concentrate for Questcor’s commercial requirements.    [***] GOVERNING LAW   
This Term Sheet and the terms of the definitive agreement will be governed by
the laws of the State of California, United States, without regard to its
conflicts of laws. CONFIDENTIALITY    The parties agree that the contents of
this Term Sheet and any and all information provided by one party to the other
pursuant to this Term Sheet shall be “Confidential Information” subject to the
terms of that certain Mutual Nondisclosure Agreement between Questcor and BIO
dated as of August 15, 2002.

 

[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 38 of 42      



--------------------------------------------------------------------------------

 

NON-BINDING TERM SHEET    The terms provided in the paragraph entitled “Supply
Agreement” are for discussion purposes only, and such terms shall not constitute
a binding agreement, an offer to enter into a binding agreement or an amendment
to or termination of the certain terms and conditions provided to Questcor by
BIO in a letter dated March 18, 2003 (the “Non-Binding Terms”). The Non-Binding
Terms and any proposals contained herein are subject to additional due
diligence, the negotiation: of a definitive. agreement, the terms and conditions
provided to Questcor by BIO in a letter dated March 18, 2003, and approval by
the parties’ respective Board of Directors.    Notwithstanding the foregoing,
the parties agree and acknowledge that all provisions other than the Non-Binding
Terms will constitute a binding agreement between the parties as of the date
last written below. It is the intention of BIO and Questcor to promptly and in
good faith negotiate and finalize a definitive agreement regarding the terms and
conditions set forth herein and other usual and customary terms for transactions
of this type. In the event that the parties fail to reach a definitive agreement
on or before June 30, 2003 or otherwise extend the term hereof by mutual
agreement in writing, this Term Sheet shall terminate as of June 30, 2003 and be
of no further force and effect, except for provisions regarding confidentiality.
In such event, BIO shall promptly return the Materials and Equipment to Questcor
in accordance with the paragraph entitled “Return & Delivery”

 

QUESTOR PHARMACEUTICALS, INC.     DIAGNOSTIC CHEMICALS LIMITED By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 

Address:       Address:  

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 39 of 42      



--------------------------------------------------------------------------------

 

EXHIBIT A

Equipment Description and Inventory:

(see attached list)

[***]

 

[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 40 of 42      



--------------------------------------------------------------------------------

 

EQUIPMENT FOR HP ACTHAR GEL

TRUCK 1

TRUCK I

[***]

 

[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 41 of 42      



--------------------------------------------------------------------------------

 

EQUIPMENT FOR HP ACTHAR GEL

TRUCK 2

TRUCK 2

[***]

 

[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

      

¨

Questcor

 

¨

BioVectra

BioVectra    Page 42 of 42      